[Cite as State v. Sharp, 2022-Ohio-2274.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 110944
                 v.                               :

TROY SHARP,                                       :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 30, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-21-658554-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jonathan Block, Assistant Prosecuting
                 Attorney, for appellee.

                 Mary Catherine Corrigan, for appellant.


MARY J. BOYLE, J.:

                   Defendant-appellant Troy Sharp (“Sharp”) appeals the trial court’s

imposition of the maximum sentence after Sharp pled guilty to felonious assault.

For the reasons that follow, we affirm.
               On April 22, 2021, Sharp was charged with attempted murder

(Count 1), two counts of felonious assault (Counts 2 and 3), and tampering with

evidence (Count 4). Counts 1, 2, and 3 contained both a one- and three-year firearm

specification. All counts included a forfeiture specification.

               On August 19, 2021, Sharp entered into a plea agreement with the

state in which he pled guilty to an amended Count 2 — felonious assault with the 3-

year firearm specification and forfeiture of his Glock 19, 9 mm handgun. Sharp

agreed to no contact with the victim, restitution in an amount to be determined at

sentencing, and a mandatory prison sentence, to which the victim consented. The

remaining counts and specifications were dismissed. The trial court advised Sharp

that he faced a mandatory 3 years for the firearm specification, to be served

consecutively and prior to a minimum period of incarceration of 2-8 years on the

underlying felonious assault; the felonious assault charge was subject to indefinite

sentencing under the Reagan Tokes Law; and he faced a mandatory 3-year term of

postrelease control. The trial court accepted Sharp’s guilty plea and ordered a

presentence-investigation report.

               The matter proceeded to sentencing on September 29, 2021. Counsel

for Sharp, Sharp, the assistant prosecutor, and the victim all addressed the court.

Counsel for Sharp related that Sharp had been residing at the victim’s house and

storing marijuana cultivation equipment and growing marijuana in the victim’s

garage. Counsel added that Sharp was not a major drug user but had developed a

passion for cultivating marijuana and graduated from the Cleveland School of
Cannabis. Counsel stated that after Sharp was no longer permitted to reside or grow

marijuana at the victim’s house, he went back to get his money and marijuana

cultivation equipment. While he was at the victim’s house, an argument ensued

between Sharp and the victim, during which Sharp pulled out a gun and shot the

victim.

              Counsel stated that Sharp believed the anger and impulsiveness he

experienced that day were attributable to medication he had been taking for mental

health issues. Counsel noted that Sharp is 47 years old, has no criminal history, and

had never acted this way in the past. Counsel stated that Sharp is a practicing

Christian and felt remorse for his actions. Counsel pointed to a sentencing memo

she filed for the purpose of mitigation, to which she attached a letter from Sharp,

Sharp’s degrees in electrical engineering and from the Cleveland School of Cannabis,

as well as six letters from family and friends who have known Sharp many years.

Counsel also pointed to the moderate- and low-risk factors contained in the

presentence-investigation report.

              Sharp then addressed the court. Sharp apologized and said he was

not acting like himself on the day of the incident. He explained that he was

prescribed Zoloft for anxiety, and its label merely warned that it might cause

drowsiness and not to operate heavy machinery. He said he did not realize that the

medication would cause a “psychotic episode,” adding that the medication also

caused him to have violent thoughts following his arrest and that he even

contemplated hurting a female corrections officer during his intake. He said that,
following his arrest, he called his ex-wife, who reminded him that he used to take a

medication in the Zoloft family that had caused a similarly bad reaction years ago,

and if he had made this connection himself, he would not have taken Zoloft. He

stated that he was “a hundred percent positive” the shooting resulted from the

medication. Sharp also added that he was “shooting in retreat” and discharged the

firearm “to keep from getting overthrown by [the victim].” He stated that he is not

a violent person, goes to church three times per week, and does not have a violent

criminal history.

               The assistant prosecutor next addressed the court, calling attention

to several photographs depicting the scene of the shooting, which took place in front

of the victim’s garage. The assistant prosecutor stated that Sharp already had the

gun drawn as he approached the victim and asked him where his money was. The

assistant prosecutor noted that the crime scene photos showed several bullet holes

in the back of the garage, ricochets where bullets had been fired alongside the victim,

and two bullet wounds from the shots that Sharp had fired at the victim. One photo

showed a bullet wound in the victim’s left thigh, which neighbors “were attempting

to tourniquet” to prevent blood loss. Another photo showed a bullet wound in the

victim’s right leg, just above his knee.

               The assistant prosecutor also called attention to Sharp’s own

statements at the sentencing hearing, observing that Sharp appeared to be blaming

the victim by alleging self-defense, which sounded neither “contrite” nor like Sharp

took responsibility for the shooting. The assistant prosecutor pointed out that Sharp
had admitted that his medication warned him not to operate heavy machinery, yet

he drove to the victim’s home with a loaded handgun and an expired concealed-carry

permit and should have been on notice from his former gun safety training that he

should not be using a firearm if he suffered from issues with his mental health and

medication.   The assistant prosecutor also noted that Sharp self-reported an

incident of domestic violence, which demonstrated, by Sharp’s own admission, that

the shooting was not the first violent incident in which he had been involved.

              The victim then addressed the court. The victim stated that the

responding officer informed him that, before traveling to the victim’s house, Sharp

told his girlfriend that he planned to hurt the victim. The victim stated that as a

result of the shooting, he now has steel plates in his legs, he had to do physical

therapy, and one of the gunshot wounds “ruined [his] leg.” The victim stated that

his family owns a successful construction business, he has worked in construction

his entire life, and his injuries keep him from doing this work. The assistant

prosecutor added that one of the bullets shattered the victim’s shin bone, after which

plates were inserted to aid healing, physical therapy was required for the victim to

learn to walk again, and the victim now walks with a noticeable limp.

              Sharp responded that he had not driven to the victim’s house; rather,

he was driven there by a woman he knew. Sharp stated that he had no intention of

harming the victim and was surprised to learn that this woman had reported his

intention to the police. Sharp added that his “original plan was to shoot out [the

victim’s] window to cost him the money” that Sharp believed the victim owed him.
               The trial court stated that after considering “all the principles and

purposes of felony sentencing” and “all the appropriate recidivism and seriousness

factors,” it found “several things that are disturbing in this matter.” The trial court

found that Sharp went to the victim’s home with a gun either to threaten him to

return money or cause property damage to solve what amounted to a civil matter.

The trial court found that Sharp’s decision to bring a gun to get his money back

demonstrated intent and destroyed any theory of self-defense. The trial court also

found that Sharp failed to explain why he shot the victim and therefore “ha[d] no

way to prevent it from happening again,” which made him “an extreme danger.” The

trial court found no evidence that Sharp suffered a psychotic episode and if Zoloft

made him angry, he should have stopped taking it or consulted with a doctor. The

court found that the shooting was unprovoked and resulted in permanent injuries

to the victim, which now affect his mobility, his ability to work, and his daily

activities. The trial court found that, except for Sharp’s self-reported incident of

domestic violence, the state recognized his lack of a criminal record by permitting

him to plea to felonious assault, a second-degree felony carrying a prison term of up

to 8 years, instead of attempted murder, a first-degree felony carrying prison term

of up to 11 years.

               The trial court then sentenced Sharp to a prison term of 3 years on

the firearm specification, to be served consecutively and prior to an indefinite term

of 8-12 years on the underlying felonious assault under the Reagan Tokes Law. The

trial court imposed a mandatory 3-year term of postrelease control and credited
Sharp with 181 days of jail time. The trial court did not order restitution because the

victim’s insurer had paid his medical bills. In its sentencing entry, the trial court

stated that it had “considered all required factors of the law” and found “prison * * *

consistent with the purpose of R.C. 2929.11.”

               Sharp now appeals, raising the following three assignments of error

for review:

      Assignment of Error I: The trial court’s sentence was contrary to law.

      Assignment of Error II: The appellant received ineffective assistance
      of counsel.

      Assignment of Error III: The trial court erred by imposing an
      unconstitutional sentence pursuant to the Reagan Tokes Act.

               In his first assignment of error, Sharp contends that his sentence of

“11-15 years” was contrary to law. Sharp argues that if the trial court had properly

considered the purposes, principles, and factors of felony sentencing under

R.C. 2929.11 and 2929.12, it would not have imposed the maximum sentence for

felonious assault. Sharp maintains that the trial court cannot meet the requirements

of R.C. 2929.11 by rote recitation in its sentencing entry that it considered the

purposes and principles of felony sentencing and that the trial court failed to state

in its sentencing entry that it had considered the R.C. 2929.12 sentencing factors.

Sharp also maintains that he met several mitigation factors under R.C. 2929.12, such

as the shooting started as a disagreement between Sharp and the victim over the

rental property; Sharp had a negative reaction to his anxiety medication that caused

him to believe he was acting in self-defense; he did not have a serious criminal
history; and he showed remorse during sentencing. R.C. 2929.12(C)(1)-(2), (C)(4),

(E)(3), (E)(5).

                  The state argues that the trial court expressly stated on the record at

sentencing and in its sentencing entry that it had considered the purposes,

principles, and factors of felony sentencing under R.C. 2929.11 and 2929.12, and the

record shows that the trial court reviewed and rejected the R.C. 2929.12 factors that

Sharp raised to mitigate his sentence.

                  Appeal of a felony sentence is governed by R.C. 2953.08(G)(2). State

v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1, 22. Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, modify, or vacate and

remand a challenged felony sentence if the court clearly and convincingly finds that

either the record does not support the sentencing court’s findings as required by

relevant sentencing statutes, or the sentence is otherwise contrary to law. Id. at ¶ 22-

23.

                  When sentencing a defendant, the sentencing court must consider the

purposes and principles of felony sentencing under R.C. 2929.11 and the seriousness

and recidivism factors under R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No.

99511, 2013-Ohio-5025, ¶ 7. A sentence is contrary to law if it falls outside the

statutory range for the offense or if the sentencing court fails to consider the

purposes and principles of sentencing under R.C. 2929.11 and the sentencing factors

under R.C. 2929.12. State v. Pawlak, 8th Dist. Cuyahoga No. 103444, 2016-Ohio-

5926, ¶ 58.
              Under R.C. 2929.11(A), a felony sentence shall be “reasonably

calculated” to achieve three “overriding purposes”: (1) “protect the public from

future crime by the offender and others”; (2) “punish the offender”; and (3)

“promote the effective rehabilitation of the offender using the minimum sanctions

the court determines accomplish those purposes without imposing an unnecessary

burden on state or local government resources.” Additionally, the sentence must be

“commensurate with and not demeaning to the seriousness of the offender’s conduct

and its impact upon the victim, and consistent with sentences imposed for similar

crimes committed by similar offenders.” R.C. 2929.11(B).

              R.C. 2929.12 gives the sentencing court discretion to determine the

best way to comply with the purposes and principles of sentencing under

R.C. 2929.11 when imposing a sentence. State v. Bridges, 8th Dist. Cuyahoga No.

107281, 2019-Ohio-1769, ¶ 10, citing State v. Switzer, 8th Dist. Cuyahoga No.

102175, 2015-Ohio-2954, ¶ 10. R.C. 2929.12 provides a nonexhaustive list of factors

that a trial court must consider when determining the seriousness of the offender’s

conduct and the likelihood of recidivism, such as whether the victim suffered serious

physical harm as a result of the offense, the offender’s criminal history, whether the

offender has demonstrated remorse, and any other factors relevant to achieving the

purposes and principles of sentencing. R.C. 2929.12(A), (B)(2), (D)(2), and (D)(5).

              Although the sentencing court must consider the R.C. 2929.11

purposes and principles of sentencing and the R.C. 2929.12 sentencing factors, the

court is not required to make specific findings on the record that it considered the
factors, even when imposing more than the minimum sentence. Bridges at ¶ 11,

citing State v. Keith, 8th Dist. Cuyahoga Nos. 103413 and 103414, 2016-Ohio-5234,

and State v. Rouse, 8th Dist. Cuyahoga No. 107379, 2019-Ohio-708. The court’s

consideration of the factors is presumed unless the defendant affirmatively shows

otherwise. State v. Wright, 2018-Ohio-965, 108 N.E.3d 1109, ¶ 16 (8th Dist.). The

“court’s statement in its sentencing journal entry that it considered the required

statutory factors is alone sufficient to fulfill its obligations under R.C. 2929.11 and

2929.12.” Id.

                Sharp pled guilty to felonious assault, a second-degree felony, with a

3-year firearm specification and forfeiture of the Glock 19, 9 mm handgun he used

to shoot the victim.     R.C. 2929.14(A)(2)(a) authorizes the court to impose a

minimum prison term of 2, 3, 4, 5, 6, 7, or 8 years for a second-degree felony and a

maximum term as defined by R.C. 2929.144. Felonious assault is a “qualifying

felony” under the Reagan Tokes Law. R.C. 2929.144(A). R.C. 2929.144(B)(1)

defines the maximum term as “equal to the minimum term imposed * * * plus fifty

per cent of that term.” R.C. 2929.14(C)(1)(a) provides that any prison term imposed

for using a firearm to commit the underlying offense must be served consecutively

and prior to the prison term for the underlying offense.

                The trial court imposed a 3-year term for Sharp’s use of a gun to

commit the felonious assault, to be served consecutively and prior to a minimum

term of 8 years and a maximum term of 12 years for the felonious assault. The

negotiated plea agreement between the parties was conditioned on Sharp’s
accepting a mandatory prison sentence. Under the statute, the prison term for the

firearm specification must be served consecutively and prior to the term for the

underlying felonious assault. The court had no discretion when imposing this 3-

year term. Also, the maximum term of Sharp’s sentence for the underlying felonious

assault is determined by the Reagan Tokes Law. The trial court had no discretion

when imposing the indefinite sentence. The only discretion the trial court had was

in determining a minimum sentence for the underlying felonious assault. Sharp

contests his sentence, but the trial court’s imposition of a term of 8 years falls within

the statutory range provided under R.C. 2929.14(A)(2)(a).

               Sharp also contests whether the trial court considered the purposes,

principles, and factors of felony sentencing under R.C. 2929.11 and 2929.12 before

imposing the sentence. The trial court was not required, however, to make specific

findings on the record that it had considered the statutory factors. See Bridges at ¶

11. Nevertheless, at the sentencing hearing, the trial court stated that it “considered

* * * all the principles and purposes of felony sentencing [and] all the appropriate

recidivism and seriousness factors,” and in its sentencing entry, the trial court stated

that it “considered all required factors of the law” and “finds that prison is consistent

with the purpose of R.C. 2929.11.” See Wright at ¶ 16. These statements, standing

alone, are sufficient to meet the trial court’s obligations under R.C. 2929.11 and

2929.12.

               The record also reveals that the trial court considered the

R.C. 2929.12 factors when determining Sharp’s sentence. At sentencing, Sharp
maintained that he does not have a criminal history, is not a violent person, and

Zoloft caused him to become violent. R.C. 2929.12(C)(4), (E)(2), and (E)(3).

However, Sharp self-reported a history of domestic violence, R.C. 2929.12(E)(3),

and the record contains no evidence that Sharp was suffering from a psychotic

episode when he shot the victim. R.C. 2929.12(C)(4). The record also shows that

Sharp shot at the victim six times, striking him once in the thigh of his right leg and

just above the kneecap of his left leg, permanently disabling him. R.C. 2929.12(B)(2)

and (C)(3). After the shooting, Sharp left the victim lying on the ground bleeding,

and a neighbor who heard the shots rushed to Sharp’s aid and applied a tourniquet

to stop the bleeding as they awaited the arrival of EMS. R.C. 2929.12(B)(2).

               Sharp    also   maintained     that    he   acted    in   self-defense,

R.C. 2929.12(C)(1) and (4), yet by his own admission, Sharp believed the victim

owed him money and brought a gun to the victim’s home, intending either to

threaten him personally to return the money or cause damage to the victim’s

property in the same amount. R.C. 2929.12(C)(1), (3), and (4). The victim said he

learned from a responding officer that Sharp told his girlfriend that he intended to

“hurt” the victim. R.C. 2929.12(C)(3). The trial court found Sharp’s failure to

explain why he shot the victim presented “no way to prevent it from happening

again,” which made him “an extreme danger.” R.C. 2929.12(E)(4). The trial court

considered the unprovoked attack a serious safety concern for the community

despite Sharp’s lack of an extensive or serious criminal history. R.C. 2929.12(C)(2),

(E)(2), and (E)(3). The court also noted that the state took Sharp’s criminal history
into account when it permitted him to plea to felonious assault instead of attempted

murder. R.C. 2929.12(E)(2) and (3).

              Sharp maintains that he showed remorse at his sentencing.

R.C. 2929.12(E)(5). However, Sharp’s preceding two arguments that he became

violent due to a bad reaction to Zoloft and that he shot the victim in self-defense

demonstrate    that   he   did   not   accept   responsibility   for   the   shooting.

R.C. 2929.12(D)(5). Nor did the court find Sharp to be particularly contrite given

the permanent injuries he caused to the victim. R.C. 2929.12(D)(5). The record

therefore shows that the trial court weighed the relevant seriousness and recidivism

factors against the mitigation factors that Sharp raised at his sentencing and found

the sentence consistent with the purposes, principles, and factors of felony

sentencing under R.C. 2929.11 and 2929.12.

              Because Sharp’s sentence is within the statutory range and the trial

court considered the statutory factors when imposing this sentence, we cannot say

on this record that Sharp’s sentence is clearly and convincingly contrary to law.

              Accordingly, we overrule Sharp’s first assignment of error.

              We address Sharp’s second and third assignments of error out of

order because our resolution of the third assignment of error renders the second

assignment of error moot. In his third assignment of error, Sharp argues that his

sentence under the Reagan Tokes Law violates (1) the constitutional right to a trial

by jury, (2) the separation-of-powers doctrine, and (3) due process. Our en banc

decision in State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.), overruled
the same challenges to the Reagan Tokes Law that Sharp raises in this appeal. State

v. Dix, 8th Dist. Cuyahoga No. 110079, 2022-Ohio-681, ¶ 19.          In the second

assignment of error, Sharp argues that he received ineffective assistance of counsel

due to trial counsel’s failure to object to the constitutionality of the Reagan Tokes

Law. Our disposition of the third assignment of error, however, renders the second

assignment of error moot. App.R. 12(A)(1)(c).

              Therefore, Sharp’s second and third assignments of error are

overruled.

              Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EILEEN A. GALLAGHER, J., CONCUR